


Exhibit 10.16+
Award No. ***


INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Service-Based Vesting)


Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company's Amended and
Restated 2005 Equity Incentive Plan (the “Plan”), for the number of shares of
the Company's Common Stock, $0.01 par value per share (“Common Stock”) set forth
below. All capitalized terms in this Grant Agreement (“Agreement”) that are not
defined in this Agreement have the meanings given to them in the Plan. This
Award is subject to all of the terms and conditions of the Plan, which is
incorporated into this Agreement by reference. This Agreement is not meant to
interpret, extend, or change the Plan in any way, or to represent the full terms
of the Plan. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan, the provisions of the Plan shall
apply.


Name of Participant:
***

Number of Shares:
***

Date of Grant:        ***
First Vesting Date:    ***


***This information is as shown in the Restricted Stock Units section of your
Morgan Stanley Smith Barney Benefit Access website.


Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 33 1/3% of the Number of Shares on the First Vesting Date and as
to 33 1/3% of the Number of Shares on each of the first and second anniversaries
of the First Vesting Date (each a “Vesting Date”), provided you have not
Terminated through those respective dates.


1. In the event of your Termination prior to the last Vesting Date, the
following provisions will govern the vesting of this Award:


(a) Termination Generally: In the event of your Termination prior to the Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1 of the Agreement, this Award will terminate without having
vested as to any of the Shares subject to this Award and you will have no right
or claim to anything under this Award.


(b) Termination due to Retirement: In the event of your Termination prior to the
Vesting Date due to your Retirement, you will be vested pro-rata in a percentage
equal to your number of full months of service since the Date of Grant divided
by thirty-six months times the Number of Shares, minus any Shares previously
vested, rounded down to the nearest whole Share of Common Stock, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, Retirement means the Termination of your employment with the Company
after you have reached age fifty-five (55) and completed ten full years of
service with the Company (including any parent or Subsidiary).


(c) Termination due to Death or Disability: In the event of your Termination
prior to the Vesting Date due to your death or Disability after you have been
actively employed by the Company for one year or more, this Award will vest as
to 100% of the Number of the Shares on your Termination Date, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, Disability is defined in Section 27(i) of the Plan.


(d) Termination on or Within One Year Following Corporate Transaction: In the
event of your Termination by the Company or its successor, prior to the Vesting
Date, but on or within one year following the date of a Corporate Transaction,
you will vest pro-rata in a percentage of the Number of Shares equal to your
number of full months of service since the Date of Grant divided by thirty-six
months, rounded down to the nearest whole Share of Common Stock, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, Corporate Transaction is defined in Section 27(h) of the Plan.
 
2. Issuance of Shares under this Award: The Company will issue you the Shares
subject to this Award on the Vesting Date. Until the date the Shares are issued
to you, you will have no rights as a stockholder of the Company.




--------------------------------------------------------------------------------






3. Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting
or other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested (it being understood that no dividend equivalents will be
paid with respect to Shares underlying any Restricted Stock Units that do not
vest, but that dividend equivalent rights equal to the dividends declared on the
Company's Common Stock from and after the date of grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest).


4.
Withholding Taxes: This Award is generally taxable for purposes of United States
federal income and employment taxes upon vesting based on the Fair Market Value
on Vesting Date. To the extent required by applicable federal, state or other
law, you shall make arrangements satisfactory to the Company for the payment and
satisfaction of any income tax, social security tax, payroll tax, payment on
account or other tax related to withholding obligations that arise under this
Award and, if applicable, any sale of Shares of the Common Stock. The Company
shall not be required to issue Shares of the Common Stock pursuant to this Award
or to recognize any purported transfer of Shares of the Common Stock until such
obligations are satisfied. Unless otherwise agreed to by the Company and you,
these obligations will be satisfied by the Company withholding a number of
Shares of Common Stock that would otherwise be issued under this Award that the
Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. For purposes of this Award, Fair Market Value is
defined in Section 27(l) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares of Common Stock underlying the Shares that
vest. The Company does not commit and is under no obligation to structure this
Award to reduce or eliminate your tax liability.


5. Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee shall be final and
binding.


6. Other Matters:


(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment upon which
you may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
renumeration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in Santa Clara County in the State of California.






--------------------------------------------------------------------------------




This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at its address set forth in this Agreement, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.


The Company has signed this Award Agreement effective as the Date of Grant.


INTUIT INC.
2632 Marine Way
Mountain View, California 94043


By:                 
Brad D. Smith, President
and Chief Executive Officer




